--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Tompkins Financial Corporation -10-K [tompkins-10k_123111.htm]
 
Exhibit 10.23
 


SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


This Supplemental Executive Retirement Agreement (the “Agreement”) is entered
into effective May 12, 2011 by Tompkins Financial Corporation, with offices at
110 The Commons, Ithaca, New York  14851, and Gregory J. Hartz, residing at 156
Autumn Ridge Circle, Ithaca, New York  14850 (the “Executive”).
 
Preamble
 
The principal objective of this Agreement is to ensure the payment of
competitive levels of retirement income to the Executive, who has been
determined to be a key executive of Tompkins Financial Corporation and its
subsidiaries, in order to retain and motivate such Executive.


SECTION I.  DEFINITIONS
 
1.1    “Board of Directors” means the Board of Directors of Tompkins Financial
Corporation.
 
1.2    “Committee” means the Executive Committee of the Board of Directors,
which has been given authority by the Board of Directors to administer this
Agreement.
 
1.3    “Company” means Tompkins Financial Corporation.
 
1.4    “Earnings” means the average of the Executive’s five (5) highest calendar
years (or such lesser number if the Executive has not completed five (5) years
of service for the purpose of determining Earnings) of base pay which shall mean
the Executive’s base salary excluding bonuses, profit sharing, and the like, and
which may include base pay in years prior to the Executive’s commencement of
participation under this Agreement if so determined by the Board of Directors.
 
1.5    “Surviving Spouse” means the spouse of the Executive surviving on the
date of death of the Executive.
 
1.6    The masculine gender, where appearing in this Agreement, will be deemed
to include the feminine gender, and the singular may include the plural, unless
the context clearly indicates the contrary.  For purposes of complying with
Section 409A of the Internal Revenue Code of 1986, as amended, or any successor
to such statute of like import, it is acknowledged that no benefit payments may
be made under this Agreement prior to the Executive’s termination of employment
with the Company, that the payment of benefits pursuant to this Agreement may
not be accelerated by the Company or the Executive, and that there are no
elections provided under the Agreement to defer compensation, to delay a payment
of benefits, or to change the form of any payment.


 
 

--------------------------------------------------------------------------------

 
 
SECTION II.  ELIGIBILITY FOR BENEFITS
 
2.1   Eligibility.  The Executive is eligible to participate in this Agreement
by designation of the Board of Directors, in its sole discretion.  The Board of
Directors may determine, in its sole discretion, that the Executive should cease
to benefit under this Agreement and in such event the Board of Directors shall
notify the Executive in writing of such determination.  Such determination shall
not reduce the then vested benefit of the Executive under this Agreement.
 
2.2   Retirement Dates.  The Executive is eligible to retire under this
Agreement and receive a benefit under Section 3.1 beginning on his Retirement
Date which is the later of:  (a) the first day of the month following the month
in which the Executive reaches age fifty-five (55), or (b) the first day of the
month following the month in which the Executive terminates employment with the
Company.
 
2.3   Discharge for Cause; Competition.  Anything herein to the contrary
notwithstanding, if within two (2) years after terminating employment with the
Company or its subsidiaries, the Executive engages in Competition with the
Company (without prior authorization given by the Committee in writing), or if
the Executive is discharged by the Company or its subsidiaries for Cause,
payments otherwise payable under this Agreement to the Executive or the
Executive’s Surviving Spouse will, in the sole discretion of the Committee, be
forfeited and the Company will have no further obligation under this Agreement
to the Executive or the Executive’s Surviving Spouse.  For purposes of this
Section 2.3, the term “Cause” shall mean (a) the conviction of the Executive by
a court of competent jurisdiction of a crime which constitutes a felony under
any state or federal law, or (b) an act by the Executive which in the opinion of
the Board of Directors constitutes a theft of property of the Company or its
subsidiaries, or (c) the willful and continued failure or refusal of the
Executive to perform his duties, or (d) gross negligence or willful misconduct
on the part of the Executive that is materially and demonstrably detrimental to
the Company or its subsidiaries (such finding having been initially made by the
Board of Directors).  For purposes of this Section 2.3, “Competition with the
Company” shall occur (a) if the Executive directly or indirectly comes to own,
manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any other manner with,
any business which, in the judgment of the Board of Directors, is in substantial
competition with the Company (unless the Executive has first obtained the
Board’s prior written consent) and which is located within ten (10) miles of any
location of the Company or any of its subsidiaries, (b) if the Executive
solicits customers of the Company or any of its subsidiaries to reduce or stop
doing business with the Company or any of its subsidiaries, or (c) if the
Executive solicits employees of the Company or any of its subsidiaries to leave
such employment, or offers employment to employees of the Company or any of its
subsidiaries.


 
2

--------------------------------------------------------------------------------

 
 
SECTION III.  AMOUNT AND FORM OF RETIREMENT BENEFIT
 
3.1   Retirement Benefit.  The annual retirement benefit amount payable by the
Company under this Agreement shall equal seventy-five percent (75%) of the
Executive’s Earnings less (a) the annual amount of a single life annuity for the
life of the Executive which could be provided by the vested accrued benefit of
the Executive under the Tompkins Financial Corporation Retirement Plan and (b)
the annual amount of the Executive’s Social Security benefits (with the amounts
in subsections (a) and (b) based upon the Committee’s good faith estimate of the
amounts of such benefits); provided, however, that the annual retirement benefit
shall be reduced by five percent (5%) for each year that the Executive’s years
of service under this Agreement are less than twenty (20) years.  The monthly
retirement benefit payable by the Company to the Executive shall equal
one-twelfth (1/12) of such annual retirement benefit.  In the event the
Executive’s Retirement Date under Section 2.2 occurs prior to the Executive
attaining the age of sixty-five (65), the annual retirement benefit otherwise
determined hereunder shall be further reduced by five percent (5%) for each year
of age by which the Executive’s attained age at his Retirement Date is less than
sixty-five (65) years.  The monthly benefit shall be payable by the Company on
the first day of each calendar month beginning with the Executive’s Retirement
Date through and including the month of the Executive’s death; provided,
however, that in the event the Executive is determined to be a “key employee”,
as such term is defined in Section 416(i) of the Internal Revenue Code of 1986,
as amended, or any successor to such statute of like import, then any monthly
benefit otherwise payable on or before the date which is six (6) months after
the Executive’s termination of employment date shall be delayed until the
earlier of the Executive’s date of death or the date which is six (6) months
after the Executive’s termination of employment date.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2   Death Benefit.
 
(a)    Upon the death of the Executive after the commencement of the Executive’s
retirement benefit under Section 3.1, the Executive’s Surviving Spouse, if any,
shall be entitled to an annual retirement benefit payable by the Company under
this Agreement equal to fifty percent (50%) of the annual retirement benefit
which the Executive had been receiving.  The monthly retirement benefit payable
by the Company to the Surviving Spouse shall be one-twelfth (1/12) of such
annual retirement benefit and shall be payable on the first day of each month
beginning with the month after the month of the Executive’s death through and
including the month of the Surviving Spouse’s death.
 
(b)    Upon the death of the Executive prior to the commencement of the
Executive’s retirement benefit under Section 3.1, the Executive’s Surviving
Spouse, if any, shall be entitled to an annual retirement benefit payable by the
Company under this Agreement equal to fifty percent (50%) of the annual
retirement benefit, determined under Section 3.1, in which the Executive is
vested at the time of his death; provided, that the Surviving Spouse survives
until the date upon which the Executive would have attained the age specified in
Section 2.2(a) if the Executive’s death occurs prior to his Retirement
Date.  The monthly retirement benefit payable by the Company to the Surviving
Spouse shall equal one-twelfth (1/12) of said annual retirement benefit for the
Surviving Spouse and shall be payable on the first day of each month commencing
on the later of the Executive’s Retirement Date or the month after the month of
the Executive’s death through and including the month of the Surviving Spouse’s
death.
 
(c)    Upon the death of an Executive with no Surviving Spouse, or if the
Executive’s Surviving Spouse shall not survive the Executive until the date upon
which the Executive would have attained the age specified in Section 2.2(a),
there shall be no benefit payment under this Agreement to the Executive, the
Executive’s Surviving Spouse, the estate of either the Executive or the
Surviving Spouse, or otherwise.
 
3.3   Service.  For purposes of this Agreement, the Executive’s service shall be
defined as commencing on August 27, 2002 and ending on the date the Executive’s
employment with Company or its subsidiaries is terminated, or such earlier date
as shall be determined by the Board of Directors if the Board of Directors shall
determine pursuant to Section 2.1 hereof that the Executive should cease to
benefit under this Agreement (provided, however, that no such determination
shall reduce the then vested benefit of the Executive under this
Agreement).  Years of service shall be determined in years and months of service
with credit provided for a full month of service for the calendar month in which
the Executive’s service commences as set forth above and the calendar month in
which the Executive’s service hereunder ceases.


 
4

--------------------------------------------------------------------------------

 
 
SECTION IV.  PAYMENT OF RETIREMENT BENEFITS
 
4.1   Limitation on Payments.  Notwithstanding anything in this Agreement to the
contrary, no benefits are payable under this Agreement if the Executive is
discharged for Cause (as defined in Section 2.2) or engages in Competition with
the Company (as defined in Section 2.2).
 
4.2   Termination.  If the Executive terminates employment voluntarily before
attaining age fifty five (55) and completing ten (10) years of service for
reasons other than death or Disability, the Company shall have no obligation to
pay, and the Executive shall have no right to receive, any retirement benefit
under this Agreement whatsoever. In the event of the Executive’s involuntary
termination of employment (other than for Cause) at any time or voluntary
termination of employment subsequent to attaining age fifty five (55) and
completing ten (10) years of service and prior to the Executive’s Retirement
Date, the benefit payable to the Executive shall be determined as set forth in
Section 3.1, and the Executive’s benefit shall commence on the Executive’s
Retirement Date, if the Executive then survives.  In the event the Executive
does not then survive, the Executive’s Surviving Spouse shall be entitled to the
benefit under Section 3.2, if the Surviving Spouse then survives.


SECTION V.  DEATH BENEFITS PAYABLE
 
5.1   Death Benefit.  Other than the death benefit for the Surviving Spouse
under Section 3.2, Section 4.2, or Section 6.2, as applicable, no death benefits
are payable under this Agreement.


SECTION VI.  DISABILITY BENEFITS PAYABLE
 
6.1   Disability Benefit.  In the event the Committee determines that the
Executive has become permanently and totally disabled (other than at a time when
facts and circumstances exist under which the Company could terminate the
Executive’s employment for Cause), the Executive shall be entitled to the
benefits under Section 3.1 commencing at the Executive’s Retirement Date, but
with the assumption that the Executive completed twenty (20) years of service
and is 100 percent vested in the benefit under this Agreement as of the date of
disability.
 
6.2   Death after Disability.  In the event of the death of the Executive after
a disability is determined, the Executive’s Surviving Spouse shall be entitled
to the benefit under Section 3.2, if the Surviving Spouse then survives.
 
6.3   Medical Evidence.  The Committee may require, no more frequently than once
in any calendar year, that the Executive submit medical evidence of disability
satisfactory to the Committee.  The Committee will have sole discretion to
discontinue eligibility for a disability benefit based on a consideration of
such evidence or lack thereof.


 
5

--------------------------------------------------------------------------------

 
 
SECTION VII.  CHANGE OF CONTROL
 
7.1   Change of Control.
 
(a)    In the event of a Change of Control, as defined in Section 7.2, of
Tompkins Financial Corporation, the Executive shall be deemed to have completed
twenty (20) years of service and shall be 100 percent vested in the benefit
under this Agreement.
 
(b)    In the event of a Change of Control of Tompkins Financial Corporation, if
the employment of the Executive is thereafter terminated or the role or
compensation of the Executive is significantly reduced in anticipation of such a
Change of Control which then occurs, or within three (3) years of such Change of
Control, then the Executive shall receive a benefit, in addition to any benefit
under Section 3 of this Agreement, under this Section 7.1(b).  The benefit under
this Section 7.1(b) shall be the continuation of the Executive’s Compensation,
as defined below, for a period of three (3) years plus continuation of all
employee welfare benefits that the Executive was participating in (health
insurance, disability insurance, life insurance and the like) immediately prior
to the Change of Control during the period in which the Executive’s Compensation
is continued; provided, however, that, for purposes of this Section 7.1(b), the
amount of the Executive’s Compensation taken into account shall be reduced by
(20%) if the Executive has attained age sixty-one (61), by 40% if the Executive
has attained age sixty-two (62), by 60% if the Executive has attained age
sixty-three (63), by 80% if the Executive has attained age sixty-four (64), and
by 100% if the Executive has attained age sixty-five (65), with all such age
determinations made as of the date of the Executive’s termination of
employment.  The continuation of the Executive’s employee welfare benefits under
this Section 7.1(b) shall be on the same terms and conditions as such employee
welfare benefits are offered to other executive employees of the successor
employer to the Company and such continuation shall be for a three-year period
even if there is no continuation payment of the Executive’s Compensation because
of the 100% reduction under the preceding sentence.  For purposes of this
Section VII only, the term “Compensation” shall mean the Executive’s base pay
(at the rate in effect immediately prior to the Change in Control) plus the
Executive’s bonus and profit sharing compensation (which for this purpose shall
be the average of the Executive’s bonus and profit sharing compensation earned
for the two (2) most recently completed fiscal years of the Company).
 
(c)    In the event it shall be determined that any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended, including any successor to such
statute of like import (the “Excise Tax”), then the amount of the benefit
otherwise payable under Section 7.1(b), if any, shall be reduced, but not below
zero, to the maximum amount upon which no such Excise Tax is imposed.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)    For purposes of this Section 7.1, the proper amounts, if any, of the
Excise Tax and the adjustment under Section 7.1(c) to eliminate the Excise Tax
shall be determined in the first instance by the Company.  Within forty-five
(45) days of being provided with written notice of any such determination, the
Executive may provide written notice to the Committee of any disagreement, in
which event the amounts, if any, of the Excise Tax and any adjustment under
Section 7.1(c) shall be determined by independent tax counsel selected by the
Company’s independent auditors.  The determination of the Company (or, in the
event of disagreement, the tax counsel selected) shall be final.
 
7.2    For purposes of this Section 7, a Change of Control shall be deemed to
have occurred if subsequent to January 1, 2004, (i) any person, including a
“group” (as defined in Section 13(d)(3) of the Securities and Exchange Act of
1934 (the “1934 Act”), becomes the “beneficial owner” (within the meaning of
Section 13(d)(3) under the 1934 Act) of a majority of the common stock of
Tompkins Financial Corporation; or (ii) Tompkins Financial Corporation is a
party to a merger, consolidation, or other business combination in which it is
not the surviving corporation, or sells or transfers all of a major portion of
its assets to any other person (any of the foregoing constituting a “Business
Combination”); or (iii) as a result of, or in connection with, any cash tender
or exchange offer, purchase of stock, Business Combination, or contested
election, or any combination of the foregoing transactions (a “Transaction”),
the persons who were the Board of Directors before the Transaction shall cease
to constitute a majority of the Board of Directors of Tompkins Financial
Corporation or any Successor Corporation.  “Successor Corporation” means the
surviving, resulting or transferee corporation in a Business Combination, or if
such corporation is a direct or indirect subsidiary of another corporation, the
parent corporation of such surviving, resulting or transferee corporation.


SECTION VIII.  MISCELLANEOUS
 
8.1   Termination and Amendment.  The Committee may, in its sole discretion,
terminate, suspend or amend this Agreement at any time or from time to time, in
whole or in part; provided, however, that no termination, suspension, or
amendment of this Agreement will, without the written consent of the Executive
or the Surviving Spouse (if the Executive is not then living), reduce the
Executive’s right or the right of the Surviving Spouse to receive or continue
receiving a benefit in accordance with this Agreement.  The provisions of this
Section 8.1 shall be subordinate to the provisions of Section 2.2 concerning the
forfeiture of benefits.
 
8.2   No Employment Agreement.  Nothing contained herein will confer upon the
Executive the right to be retained in the service of the Company or its
subsidiaries, nor will it interfere with the right of the Company or its
subsidiaries to discharge or otherwise deal with the Executive without regard to
the existence of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
8.3   Unfunded Arrangement.  The benefits under this Agreement are unfunded, and
the Company will make benefit payments solely on a current disbursement
basis.  Notwithstanding anything herein to the contrary, the Executive,
Surviving Spouse, and any beneficiaries of the Executive shall have the status
of general creditors of the Company.
 
8.4   Assignment.  To the maximum extent permitted by law, no benefit under this
Agreement shall be assignable or subject to any manner to alienation, sale,
transfer, claims of creditors, pledge, attachment or encumbrances of any kind.
 
8.5   Rules.  The Committee may adopt rules and regulations to assist it in the
administration of this Agreement.
 
8.6   Information.  The Executive shall receive a copy of this Agreement and the
Committee will make available for inspection by the Executive a copy of any
rules and regulations used by the Committee in administering this Agreement.
 
8.7   Controlling Law.  This Agreement is established under and will be
construed according to the laws of the State of New York, without regard for
principles of conflicts of law.
 
8.8   Legal Expenses.  The Company shall pay, upon request and documentation
thereof, all reasonable legal fees and expenses which the Executive may incur as
a result of the Company contesting the validity or enforceability of any
provision of this Agreement or any claim by the under this Agreement; provided,
however, that the Company shall be entitled to be reimbursed by the Executive
for such amount previously paid to such Executive if it is finally judicially
determined that such Executive’s claims under this Agreement are frivolous.
 
8.9   Disputes.  In the event of any dispute after the occurrence of Change of
Control (as defined in the Section 7.2) between the Company and the Executive
with respect to the Executive’s rights to any payment under this Agreement, the
Company shall pay all disputed amounts to the Executive and, if it is finally
judicially determined that the Executive was not entitled to all or a portion of
such disputed amounts, the Executive shall repay to the Company the amount to
which the Executive was not entitled, together with interest thereon at the
judgment rate of interest then applicable in New York State.


    IN WITNESS WHEREOF, this Agreement has been executed this twelfth day of
May, 2011.



     
TOMPKINS FINANCIAL CORPORATION
                 
By:
/S/ Stephen S. Romaine
                 
Name:
Stephen S. Romaine
           
ATTEST:
/S/ Robert Bantle
 
Title:
President & Chief Executive Officer
                                         
By:
/S/ Gregory J. Hartz
                 
Name:
Gregory J. Hartz
           
ATTEST:
/S/ Robert Bantle
 
Title:
Executive Vice President



 
8

--------------------------------------------------------------------------------

 

